NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
____________________________________
                                    :
WILLOW SPRINGS OPERATOR, LLC :
                                    :
                  Plaintiff,        :
                                    :    Case No.: 3:19-cv-35-BRM-DEA
            v.                      :
                                    :                  OPINION
USI INSURANCE SERVICES, LLC, et al. :
                                    :
                  Defendants.       :
                                    :

MARTINOTTI, DISTRICT JUDGE

        Before this Court is (1) Plaintiff Willow Springs Operator, LLC (“Willow Springs”)

Motion to Remand. (ECF No. 3.) All Defendants1 oppose the motion. (ECF No. 4.) Having

reviewed the parties’ submissions filed in connection with the motions and having heard oral

argument pursuant to Federal Rule of Civil Procedure 78(a), for the reasons set forth below and

for good cause having been shown, the Motion to Remand is DENIED. Additionally, because

the record does not reflect the citizenship of the parties formed as limited liability companies,

Defendants must SHOW CAUSE why this case should not be remanded for lack of subject

matter jurisdiction under 28 U.S.C. § 1332.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        Willow Springs2 operates a residential skilled nursing facility in New Jersey. (Compl.


1
     There are two sets of Defendants to this action. The first set includes USI Insurance
     Services, Inc. (“USI”) and its licensed insurance producers Sean Hood and Lisa Olson
     (collectively, the “Broker Defendants”). The second set includes HealthCap RRG
     (“HealthCap”), Health Care Industries Liability Reciprocal Insurance Company, a Risk
     Retention Group (“HCILRIC”), and Chelsea-Rhone, LLC (“Chelsea-Rhone”) (collectively,
     the “Insurance Defendants”).
(ECF No. 1-2) ¶ 1; Answer (ECF No. 6) ¶ 1.) In May 2015, Willow Springs’ patient Paul

Lattarulo3 suffered an injury at Willow Springs’ facility. (ECF No. 1-2 ¶¶ 22-23.) In January

2016, Lattarulo’s attorneys requested that Willow Springs provide them with Lattarulo’s medical

records but did file any claim or initiate any lawsuit. (Id. ¶ 24.) Willow Springs reported

Lattarulo’s injury and his attorneys’ request for medical to the insurance agent it had at the time.

(Id. ¶ 27.)

        Willow Springs also began a search for new liability insurance. In the fall of 2016, the

Broker Defendants assisted Willow Springs with purchasing new insurance from the Insurance

Defendants.4 (Id. ¶¶ 2, 4-6; ECF No. 6 ¶¶ 2, 4-6.) The resulting insurance policies were

effective December 1, 2016 to December 1, 2017, with coverage retroactive to December 1,

2014. (ECF No. 1-2 ¶ 8.)

        Lattarulo sued Willow Springs on March 15, 2017, and served Willow Springs on April 7,

2017. (Id. ¶ 31-32.) Willow Springs filed an insurance claim in relation to Lattarulo’s lawsuit.

(Id. ¶ 38.) The Insurance Defendants denied the claim on the ground that the policy barred

claims for prior or pending litigation, or known incidents or occurrences, and that the Lattarulo’s

attorneys’ request for Lattarulo’s medical records should have been sufficient for Willow Springs


2
    Willow Springs is a New Jersey limited liability company with a principal place of business
    in New Jersey. (Cert. of Anthony L. Velasquez (ECF No. 3-1) ¶¶ 3-4.)
3
    Lattarulo is not a party to this action.
4
    USI is a limited liability company organized under Delaware law with a principal place of
    business in New York. (Notice of Removal (ECF No. 1) ¶ 5(a).) Sean Hood resides in New
    Hampshire. (Id. ¶ 5(b).) Lisa Olson resides in Massachusetts. (Id. ¶ 5(c).) HealthCap is a
    corporation organized under District of Columbia law with a principal place of business in
    Michigan. (Id. ¶ 5(d).) HCILRIC is a corporation organized under District of Columbia law
    with a principal place of business in Michigan. (Id. ¶ 5(e).) Chelsea-Rhone is a limited
    liability company organized under Michigan law with a principal place of business in
    Michigan. (Id. ¶ 5(f).)
to disclose Lattarulo’s injury as a claim. (Id. ¶¶ 38-39.)

       Willow Springs filed this suit in the Superior Court of New Jersey, Ocean County, Law

Division, against both the Broker Defendants and the Insurance Defendants, asserting

Negligence, Breach of Duty of Good Faith and Fair Dealing, Fraud, Wrongful Claim Denial, and

Professional Malpractice. (Id. ¶¶ 42-117.) The Broker Defendants, later joined by the Insurance

Defendants, removed this case to this Court, alleging diversity of citizenship. (ECF No. 1 ¶¶ 5,

7; Letter from Gerard H. Hanson, Counsel for Insurance Defendants (ECF No. 12), at 1 (Feb. 15,

2019).) Willow Springs moved to remand this case to State Court. (ECF No. 3.)

II.    LEGAL STANDARD

       When a Defendant removes a case to federal court, the Court must remand the case back

to state court “[i]f at any time before final judgment it appears that the district court lacks subject

matter jurisdiction.” 28 U.S.C. § 1447(c). “[R]emoval statutes ‘are to be strictly construed

against removal and all doubts should be resolved in favor of remand.’” A.S. ex rel. Miller v.

SmithKline Beecham Corp., 769 F.3d 204, 208 (3d Cir. 2014) (quoting Batoff v. State Farm Ins.

Co., 977 F. 2d 848, 851 (3d Cir. 1992)).           The removing defendants bear the burden of

establishing diversity jurisdiction. Johnson v. SmithKline Beecham Corp., 724 F.3d 337, 346 (3d

Cir. 2013). Although this matter arises in the context of a motion to remand, “federal courts

‘have an independent obligation to determine whether subject-matter jurisdiction exists, even in

the absence of a challenge from any party.’” Hartig Drug Co. v. Senju Pharm. Co., 836 F.3d

261, 267 (3d Cir. 2016) (quoting Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006)).

III.   DECISION

       A.      Direct Actions

       Willow Springs argues that this Court lacks diversity jurisdiction because complete
diversity does not exist between the parties.5 Specifically, Willow Springs contends this is a

direct action against an insurance company, in which the insurance company (HealthCap) is

deemed to be a citizen of the same state as its insured (Willow Springs).           See 28 U.S.C.

§ 1332(c). Because this is an action by an insured against its own insurer, rather than an action

in which the liability imposed against the insurance company could also be imposed against the

insured, this case is not a “direct action” as that term is used in § 1332(c).

          This Court has jurisdiction over cases between “citizens of different states.”        Id.

§ 1332(a)(1). To qualify for so-called “diversity” jurisdiction, “the parties must be completely

diverse, meaning that ‘no plaintiff can be a citizen of the same state as any of the defendants.’”

Auto-Owners Ins. Co. v. Stevens & Ricci, Inc., 835 F.3d 388, 394 (3d Cir. 2016) (quoting Grand

Union Supermarkets of the V.I., Inc. v. H.E. Lockhart Mgmt., Inc., 316 F.3d 408, 410 (3d Cir.

2003)).

          Generally, a corporation takes on the citizenship of “both its state of incorporation and

the state of its principal place of business.” GBForefront, L.P. v. Forefront Mgmt. Grp., LLC,

888 F.3d 29, 34 (3d Cir. 2018). “[T]he citizenship of an LLC is determined by the citizenship of

its members.”      Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 420 (3d Cir. 2010).

However, “in any direct action” removed from state court “against the insurer of a policy or

contract of liability insurance, whether incorporated or unincorporated, to which action the

insured is not joined as a party-defendant,” the insurer-defendant also takes on the citizenship of

the “State . . . of which the insured is a citizen.” 28 U.S.C. § 1332(c)(1)(A).

          Congress added the “direct action” language in 1964. See Pub. L. 88-439, 78 Stat. 445,

445 (1964). “The purpose” of the legislation was “to eliminate under the diversity jurisdiction of
5
    Willow Springs also argued (Pl.’s Legal Br. (ECF No. 3-3), at 3-4) that the amount in
    controversy did not exceed the $75,000 jurisdictional threshold, see 28 U.S.C. § 1332(a), but
    conceded at oral argument that the amount in controversy now clearly exceeds the threshold.
the district courts suits on certain tort claims in which both parties are local residents, but which,

under a State ‘direct action’ statute, may be brought directly against a foreign insurance carrier

without joining the local tort-feasor as a defendant.” H.R. Rep. No. 88-1229, at 1 (1964) 6; see

also 110 Cong. Rec. 9313 (statement of Rep. Celler).

       When Congress enacted this legislation, Louisiana and Wisconsin both permitted tort

plaintiffs to sue directly a tort-feasor’s insurance company without requiring that the plaintiff

join the actual tortfeasor as a defendant. H.R. Rep. No. 88-1229, at 2; 110 Cong. Rec. 9312

(1964) (statement of Rep. Smith of Virginia). These “direct action” statutes frequently enabled

plaintiffs to invoke federal diversity jurisdiction against out-of-state insurance companies,

because without such a statute, plaintiffs would have had to join the in-state tortfeasors, thereby

destroying complete diversity. H.R. Rep. No. 88-1129, at 2; 110 Cong. Rec. 9313 (1964)

(statement of Rep. Celler).

       Consequently, “a stupendous amount of” state law tort litigation “clogg[ed] the

calendars” of the U.S. District Court for the Eastern District of Louisiana. 110 Cong. Rec. 9313

(statement of Rep. Celler). Immediately preceding the enactment of this legislation, “[m]ore

civil cases [were] filed per judgeship in this district than in any other district in the country.”

H.R. Rep. No. 88-1129, at 3. That court’s weighted caseloads per judgeship were 150% greater

than the national average, and other than a capital-area Virginia district (approximately 90%

greater than the national average), “[n]o other district [came] anywhere near to approaching the

eastern district of Louisiana’s civil caseload.” Id. at 3. Of the civil cases filed in that district,

only 9% involved the United States; the remaining 91% involved only private litigants
6
    The Judiciary Committee’s report in the Senate is nearly identical to the report of its
    counterpart in the House of Representatives. Compare S. Rep. No. 88-1308 (1964), as
    reprinted in 1964 U.S.C.C.A.N. 2778, with H.R. Rep. No. 88-1229 (1964). To avoid
    cluttering this opinion with citations, the Court will cite only the House report.
(compared to 67% nationally). Id. at 5. Of all the civil cases in the Fifth Circuit more than three

years old, the Eastern District of Louisiana held 60%—even though the judges of that district

frequently terminated cases at a rate exceeding the national average per judgeship. Id. at 6.

       Congress blamed Louisiana’s direct action statute. Id. at 2; 110 Cong. Rec. 9314 (1964)

(statement of Rep. Celler). Lawmakers heard evidence that Louisiana attorneys preferred federal

court litigation to state court litigation, in part because “the State appellate court is not bound as

the Federal appellate courts are by the findings of a jury in a lower court.” H.R. Rep. No. 88-

1229, at 4-5; see also 110 Cong. Rec. 9316 (statement of Rep. Mathias) (noting that the

Louisiana Constitution requires that “all appeals shall be both upon the law and the facts”).

       Members also took note that while Wisconsin had a direct action statute, Wisconsin’s law

limited its application to automobile negligence actions, and its state court procedures prohibited

appellate review of a jury’s findings of fact.        110 Cong. Rec. 9316 (statement of Rep.

Kastenmeier). As a result, “the filing of suits under the direct action statute of that State ha[d]

not imposed any undue burden upon the Federal district courts therein.” H.R. Rep. No. 88-1229,

at 2; see also 110 Cong. Rec. 9316 (1964) (statement of Rep. Kastenmeier) (observing that the

legislation was unlikely to “seriously affect Wisconsin practice”).

       While chiefly concerned about conserving scarce judicial resources, lawmakers also

doubted that these direct actions belonged in federal court at all. The House committee report

wrote “that the existence of this [direct action] statute in Louisiana and in Wisconsin does not

come within the spirit or the intent of the basic purpose of the diversity jurisdiction of the

Federal judicial system.” H.R. Rep. No. 88-1229, at 7. Members of Congress debating the bill

opined, “there is no reason why these actions should not be brought in the State courts and

jurisdiction foreclosed as far as the Federal courts are concerned.”         110 Cong. Rec. 9314
(statement of Rep. Celler); see also id. at 9316 (statement of Rep. Boggs) (arguing that these

direct actions “ought to be in the State courts”).

       Courts have kept this history in mind when deciding the scope of the statutory language.

See, e.g., Chiaravalle v. Imperium Ins. Co., No. 13-1818, 2013 WL 4012552, at *2 (D.N.J. Aug.

2, 2013) (discussing the legislative history of the “direct action” statutory language). Courts

regularly conclude “that a ‘direct action,’ as that term is used in § 1332(c), does not exist ‘unless

the cause of action against the insurance company is of such a nature that the liability sought to

be imposed could be imposed against the insured.’” McGlinchey v. Hartford Accident & Cas.

Co., 866 F.2d 651, 653 (3d Cir. 1989) (quoting Myers v. State Farm Ins. Co., 842 F.2d 705, 707

(3d Cir.1988)). The statute “does not include suits by an insured against his or her own insurer.”

Brooks-McCollum v. State Farm Ins. Co., 321 F. App’x 205, 208 (3d Cir. 2009); accord Cruz v.

GEICO, No. 17-CV-12765, 2018 WL 1610956, at *2 (D.N.J. Apr. 3, 2018).

       Willow Springs’ action is not a “direct action” because Willow Springs, an insured,

brings suit against its own insurer. Brooks-McCollum, 321 F. App’x at 208. Additionally,

Willow Springs’ action is not a direct action because the liability it seeks to impose on insurer

HealthCap could not be imposed on insured Willow Springs. McGlinchey, 866 F.2d at 653.

       This conclusion accords with Congress’ purpose in enacting the “direct action” proviso to

§ 1332(c). This is not an action “in which both parties are local residents, but which, under a

State ‘direct action’ statute, may be brought directly against a foreign insurance carrier without

joining the local tort-feasor as a defendant.” H.R. Rep. No. 88-1229, at 1. While New Jersey has

a direct action statute, no party contends that the statute applies here.      See N.J. Stat. Ann.

§ 17:28-2 (authorizing direct actions by plaintiffs against insurance companies in the event the

insured is insolvent or bankrupt). Nor has that statute threatened to overwhelm this Court with
litigation that would otherwise be within the exclusive jurisdiction of the New Jersey courts. Cf.

H.R. Rep. No. 88-1229, at 2-7.

        Willow Springs contends this Court should apply the statute’s “plain language,” which

“does not appear to be limiting so as to exclude a direct action between the insured and the

insurer.” (Pl.’s Reply Br. (ECF No. 11), at 1.) Whatever the merits of this argument, this Court

must follow the mandate of the Third Circuit.         Brooks-McCollum, 321 F. App’x at 208;

McGlinchey, 866 F.2d at 653; see also Evan H. Caminker, Why Must Inferior Courts Obey

Superior Court Precedent?, 46 Stan. L. Rev. 817, 824 (1994) (“District courts must follow both

Supreme Court decisions and those issued by whichever court of appeals has revisory

jurisdiction over its decisions . . . .”).

        Because this is not a direct action as that term is used in the statute, HealthCap takes on

the citizenship only of its state of incorporation (the District of Columbia) and the state of its

principal place of business (Michigan). See 28 U.S.C. § 1332(c)(1).

        B.      Citizenship of Limited Liability Companies for Diversity Purposes

        However, the inapplicability of the diversity jurisdiction statute’s “direct action”

provision does not end this Court’s inquiry. “[F]ederal courts ‘have an independent obligation to

determine whether subject-matter jurisdiction exists, even in the absence of a challenge from any

party.’” Hartig Drug Co., 836 F.3d at 267 (quoting Arbaugh, 546 U.S. at 514). In a case like

this resting on diversity jurisdiction, this Court must determine for itself whether or not every

defendant is completely diverse from the plaintiff. See Auto-Owners Ins. Co., 835 F.3d at 394.

        As explained above, a corporation takes on the citizenship of its state of incorporation

and the state where it maintains its principal place of business.        28 U.S.C. § 1332(c)(1).

Corporate defendant HealthCap therefore is a citizen of the District of Columbia (where it is
incorporated) and Michigan (where it maintains its principal place of business). Likewise for the

other corporate defendant: HCILRIC is a citizen of the District of Columbia (where it is

incorporated) and Michigan (where it maintains its principal place of business).

       However, plaintiff Willow Springs and defendants USI and Chelsea-Rhone are limited

liability companies, not corporations.    “[T]he citizenship of an LLC is determined by the

citizenship of its members.” Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 420 (3d Cir.

2010). If the members are themselves limited liability companies (or partnerships, or trusts, or

unincorporated associations, etc.), this Court may need to trace the parties’ citizenship through

multiple layers of entities. See Lincoln Benefit Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 n.16

(3d Cir. 2015).

       The Court cannot determine whether or not diversity jurisdiction exists over this case

because there is insufficient evidence of the citizenship of plaintiff Willow Springs and

defendants Chelsea-Rhone and USI. The record in this case contains no information about the

citizenship of Willow Springs’ or Chelsea-Rhone’s members.           USI has filed a corporate

disclosure statement, explaining that USI’s sole member is USI Holdings Corp. (USI’s Corp.

Discl. Stmt. (ECF No. 1-4), at 1.) USI Holdings Corp. is presumably a corporation; if so, then

USI is a citizen of both the state of incorporation of USI Holdings Corp. and the state where USI

Holdings Corp. maintains its principal place of business—both matters about which the record

contains no information.

       Given the limited record, the Court cannot determine whether or not it possesses diversity

jurisdiction. Ambiguity concerning the existence of subject matter jurisdiction generally bars an

action from proceeding in federal court, given that the removing defendants bear the burden of

establishing diversity jurisdiction and all doubts about jurisdiction must be resolved in favor of
remand. A.S., 769 F.3d at 208; Johnson, 724 F.3d at 346. However, where the party invoking the

Court’s jurisdiction “may be able to allege facts sufficient to demonstrate that this Court has

subject matter jurisdiction to entertain [its] state law claims under diversity of citizenship

jurisdiction,” the Court may allow that party to bolster the record with additional evidence

sufficient to remove any ambiguity concerning the Court’s jurisdiction. Phillip v. Atlantic City

Med. Ctr., 861 F. Supp. 2d 459, 470 (D.N.J. 2012). This Court will exercise that discretion,

allowing Defendants to supplement the record with evidence of the citizenship of all of the

members of each party formed as a limited liability company.

IV.    CONCLUSION

       For the reasons set forth above, Willow Springs’ Motion to Remand (ECF No. 3) is

DENIED.      Additionally, Defendants must SHOW CAUSE why this case should not be

remanded for lack of subject matter jurisdiction under 28 U.S.C. § 1332 because the record does

not reflect the citizenship of the parties formed as limited liability companies. An appropriate

order will follow.

                                                   /s/ Brian R. Martinotti
                                                   HON. BRIAN R. MARTINOTTI
                                                   UNITED STATES DISTRICT JUDGE

Dated: June 27, 2019
